         Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 1 of 28




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DEXTER LANEY,
         Plaintiff,
                                                             Civil Action No.
                         v.
                                                            1:18-cv-02071-SDG
    BBB LOGISTICS, INC.., D/B/A DILIGENT
    DELIVERY SYSTEMS, A FOREIGN
    CORPORATION,
         Defendant.

                              OPINION AND ORDER

        This matter is before the Court on the parties’ Joint Motion for Approval of

Settlement Agreement and Release [ECF 66] and Plaintiff’s Motion for Attorneys’

Fees and Expenses [ECF 68]. For the reasons stated below, the Court GRANTS

both motions.

I.      PROCEDURAL HISTORY

        Plaintiff filed this case on May 10, 2018.1 The Complaint asserts two counts

for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

Count One alleges that Defendant unlawfully withheld overtime wages by




1     ECF 1.
         Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 2 of 28




classifying Plaintiff as an independent contractor rather than an employee.2 Count

Two alleges that Defendant unlawfully retaliated against Plaintiff by terminating

him when he raised concerns about his compensation.3

        Following discovery, the parties entered a Joint Proposed Pretrial Order and

trial was scheduled for February 24, 2020.4 After being informed by both parties

that they were open to mediating, the Court referred the parties to United States

Magistrate Judge J. Clay Fuller for mediation. The mediation took place on

February 12, 2020,5 and the parties were able to reach a proposed settlement

agreement.6 Accordingly, on February 20, 2020, the Court entered an Oral Order

instructing the parties to file the present motions for its review.

II.     JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT
        AND RELEASE

        a.      Legal Standard

        There are only two ways in which claims arising under the FLSA can be

settled. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th Cir.




2     Id. ¶¶ 39–44.
3     Id. ¶¶ 45–51.
4     ECF 52.
5     ECF 56.
6     ECF 65.
       Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 3 of 28




1982). First, the Secretary of Labor is permitted to supervise the payment of unpaid

wages owed to employees. Id. at 1352–53. Second, in the context of a private

lawsuit brought by an employee against an employer, the parties may “present to

the district court a proposed settlement” and “the district court may enter a

stipulated judgment after scrutinizing the settlement for fairness.” Id.

      In requiring a review of settlement agreements, the Eleventh Circuit

explained that “FLSA rights cannot be abridged by contract or otherwise waived

because this would ‘nullify the purposes’ of the statute and thwart the legislative

policies it was designed to effectuate.” Id. at 1352 (quoting Barrentine v. Arkansas—

Best Freight Sys., 450 U.S. 728, 740 (1981)). The Eleventh Circuit has stated:

             Settlements may be permissible in the context of a suit
             brought by employees under the FLSA for back wages
             because initiation of the action by the employees
             provides some assurance of an adversarial context. The
             employees are likely to be represented by an attorney
             who can protect their rights under the statute. Thus,
             when the parties submit a settlement to the court for
             approval, the settlement is more likely to reflect a
             reasonable compromise of disputed issues than a mere
             waiver of statutory rights brought about by an
             employer’s overreaching. If a settlement in an employee
             FLSA suit does reflect a reasonable compromise over
             issues, such as FLSA coverage or computation of back
             wages, that are actually in dispute; we allow the district
             court to approve the settlement in order to promote the
             policy of encouraging settlement of litigation. But to
             approve an agreement between an employer and
       Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 4 of 28




             employees outside of the adversarial context of a lawsuit
             brought by the employees would be in clear derogation
             of the letter and spirit of the FLSA.

Lynn’s Food Stores, 679 F.2d at 1354 (internal citations omitted). Accordingly,

parties may settle a claim if the district court determines it is “a fair and reasonable

resolution of a bona fide dispute over FLSA provisions.” Id. As a general rule, if

“‘parties are represented by competent counsel in an adversary context, the

settlement they reach will, almost by definition, be reasonable’ and courts will

‘[r]arely . . . be in a position to competently declare that such a settlement is

unreasonable.’” Edwards v. Mattress Giant Corp., No. 1:10-CV-1735-HLM-WEJ, 2011

WL 13319725, at *1 (N.D. Ga. Dec. 13, 2011) (omission in original) (quoting Dees v.

Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010)) (other citations

omitted).

      Courts’ review of FLSA settlements to ensure fairness and reasonableness

“implicate[ ] both the rights of the settling employee and the interests of the public

at large.” Gamble v. Air Serv Corp., 247 F. Supp. 3d 1302, 1305 (N.D. Ga. 2017)

(refusing to approve settlement agreement due to inclusion of confidentiality

provision). Thus, courts in this district often apply a two-step approach when

reviewing FLSA settlement agreements:

             First, the court should consider whether the compromise
             is fair and reasonable to the employee (factors “internal”
       Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 5 of 28




             to the compromise). If the compromise is reasonable to
             the employee, the court should inquire whether the
             compromise otherwise impermissibly frustrates
             implementation of the FLSA (factors “external” to the
             compromise). The court should approve the compromise
             only if the compromise is reasonable to the employee and
             furthers implementation of the FLSA in the workplace.

Id. (citing Dees, 706 F. Supp. 2d at 1264); Warner v. Complete Cash Holdings, LLC,

No. 4:10-CV-0021-HLM, 2011 WL 13161934, at *2 (N.D. Ga. Mar. 24, 2011) (same).

      b.     Analysis

      The Court has reviewed the parties’ Joint Motion for Approval of Settlement

Agreement and Release and the proposed agreement attached thereto. The

Settlement Agreement provides that Defendant shall pay Plaintiff $26,000 and pay

Plaintiff’s counsel reasonable fees and expenses.7 As explained by the parties,

Defendant will pay $25,000 to satisfy Plaintiff’s FLSA claims for overtime wages

and retaliation, and an additional $1,000 as consideration for release of Plaintiff’s

Georgia state law claims and Plaintiff’s agreement not to seek employment with

Defendant or to contract with it.8

      The Court finds that there is a bona fide dispute regarding Plaintiff’s claims

arising under the FLSA. Further, it finds that the terms of the proposed agreement



7   ECF 66-1, ¶ 2.
8   ECF 66, at 7.
          Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 6 of 28




are fair and reasonable to Plaintiff, as well as consistent with the purposes and

implementation of the FLSA. Significantly, both parties have been represented by

counsel during the entirety of the settlement discussions. Moreover, the settlement

proceeds Plaintiff will receive are separate from the amount that will go to his

counsel.9 As such, the Court GRANTS the parties’ Joint Motion for Approval of

Settlement Agreement and Release, which includes the ruling below concerning

the payment of Plaintiff’s counsels’ reasonable fees and expenses.

III.     PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES

         a.    Preliminary Issues

         Before discussing the parties’ arguments, the Court must address

Defendant’s counsel’s unabashed refusal to comply with this Court’s rules and

procedures. LR 7.1(D), NDGa states, in no uncertain terms, that briefs filed in

support of a motion or in response thereto are limited to 25 pages. Additionally,

this Court’s Standing Order, which all three defense attorneys certified that they

had read and would follow,10 provides that parties seeking an extension of the

page limit must file a motion with the Court three days prior to the filing




9      ECF 66-1, ¶ 2(d).
10     ECF 42; ECF 43; ECF 44.
            Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 7 of 28




deadline.11 The Order then expressly states that the Court “will not consider any

arguments made in pages that exceed those prescribed by the Local Rules.”12

Defendant blatantly violated both the Local Rules and the Court’s Standing Order

by filing a 43-page response without seeking leave to do so. Accordingly, the Court

is under no duty to consider Defendant’s response beyond page 25.

           Plaintiff raises these violations in its reply brief.13 In rebuttal, Defendant

filed Objections to Plaintiff’s Reply in Support of Motion for Fees.14 Defendant’s

filing can only be described as a surreply, filed without leave. As explained in the

Court’s Standing Order, surreplies are not permitted absent leave from the

Court.15 Thus, in an apparent effort to present an explanation for how it did not

violate the Court’s page limitations, Defendant violated yet another rule.16


11   ECF 41, at 14.
12   Id.
13   ECF 71.
14   ECF 72.
15   ECF 41, at 12.
16   Nor are these violations the first time Defendant’s counsel have completely
     disregarded their obligations under the Local Rules. In January, Defendant’s
     counsel blew past their deadline to respond to Plaintiff’s motion for sanctions.
     After the unopposed motion for sanctions was submitted to the Court, counsel
     reached out to Chambers to state that they would be filing a response. Upon
     being instructed that they needed to file a motion for leave to file out of time,
     counsel sought such leave in a motion that exhibited a similar lack of
     responsibility for their conduct, pointing to their one-sided understanding of
         Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 8 of 28




       Defendant’s surreply asserts that the Court’s February 20, 2020 Oral Order

directing Defendant to respond to Plaintiff’s motion within 14 days granted it

leave to file a response unhampered by the Court’s rules and procedures.17

Defendant’s counsel also claim that “the legal argument portion of the opposition

(if considered a brief) is under [LR 7.1(D)’s] page limit.”18

       This explanation for counsel’s violation of the Court’s page limitation—

provided via an unauthorized surreply—is truly unique. The notion that the

Court’s Oral Order setting briefing deadlines somehow eliminated (sub silencio)

the parties’ duty to comply with the Court’s other orders and the Local Rules—

permitting a free-for-all exchange—does not merit discussion. That Defendant’s

response to Plaintiff’s motion should not be considered a brief is absurd. The Local

Rules make clear that a memorandum responsive to a motion is subject to a 25-

page limit. LR 7.1(B), (D), NDGa. That limit provided Defendant with ample

opportunity to respond to Plaintiff’s 19-page motion. If Defendant’s counsel felt

otherwise, they were required to seek leave to extend the page limit. Given that

Defendant’s response to Plaintiff’s motion didn’t even include its specific



     the Court’s instructions and Plaintiff’s actions. ECF 53-1.
17   ECF 72, ¶ 1.
18   Id. ¶ 4.
        Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 9 of 28




objections to Plaintiff’s fee request (relegating those to its more than 750 pages of

exhibits), 25 pages would have been more than sufficient for the opposition brief.

       Nevertheless, the Court will not cause the parties to incur further costs by

ordering re-briefing. Additionally, because Mr. Bresenhan’s declaration in

support of Defendant’s response contains, nearly verbatim, the arguments that are

in the response itself, the Court has considered all the arguments raised by

Defendant. The Court will, however, STRIKE Defendant’s Objections re Reply

Brief [ECF 72] from the record.19 Defendant’s out-of-state counsel are reminded

that the Court may revoke their pro hac vice admission and deny applications in

the future for flagrantly violating the Court’s rules in this manner. Local counsel

is also cautioned that he is responsible both for his own conduct, as well as that of

the attorneys he sponsored. LR 83.1(B)(2), NDGa (“The designated local counsel

must sign all pleadings and other papers filed in the case by the attorney appearing

pro hac vice.”).




19   Outside of its fantastical explanation for its page-length violation, the only
     argument raised in Defendant’s surreply that was not raised in its response is
     an objection to the Duerr declaration attached to Plaintiff’s reply brief. ECF 72,
     ¶ 8. As the Court finds that Plaintiff provided competent evidence to support
     his attorneys’ fees without the Duerr declaration, the Court did not consider
     Duerr’s testimony. Therefore, Defendant’s objection is moot and is not
     prejudiced by the striking of the improperly filed surreply.
       Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 10 of 28




      Having reviewed the parties’ briefing on the issue of attorneys’ fees, the

Court GRANTS Plaintiff’s motion in its entirety.

      b.     Legal Standard

      Under 29 U.S.C. § 216(b), “[p]revailing plaintiffs are automatically entitled

to attorneys’ fees and costs.” Dale v. Comcast Corp., 498 F.3d 1216, 1223 n.12

(11th Cir. 2007). “Once a plaintiff has prevailed, the ‘determination of a reasonable

fee pursuant to section 216(b) of the [FLSA] is left to the sound discretion of the

trial judge and will not be set aside absent a clear abuse of discretion.’” P&K Rest.

Enter., LLC v. Jackson, 758 F. App’x 844, 847 (11th Cir. 2019) (quoting Kreager v.

Solomon & Flanagan, P.A., 775 F.2d 1541, 1543 (11th Cir. 1985)).

             In calculating a reasonable award of attorneys’ fees, a
             district court must first calculate the “lodestar”
             amount—the number of hours reasonably expended
             multiplied by a reasonable hourly rate. A reasonable
             hourly rate is the prevailing market rate in the relevant
             legal community for similar services by lawyers of
             reasonably comparable skills, experience, and
             reputation. The district court is itself an expert on the
             reasonableness of hourly rates and may consider its own
             knowledge and experience on the topic. Further, the fee
             applicant must provide the district court with detailed
             evidence about the reasonable hourly rate, as well as
             records to show the time spent on the different claims
             and the general subject matter of the time expenditures
             set out with particularity. In addition, a well-prepared
             fee petition also would include a summary, grouping the
             time entries by the nature of the activity or stage of the
             case.
           Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 11 of 28




Dial HD, Inc. v. ClearOne Commc’ns, 536 F. App’x 927, 930–31 (11th Cir. 2013)

(quotations and citations omitted).

           c.   Analysis

           Plaintiff’s motion requests an award of $106,280 in attorneys’ fees and

$797.70 in expenses.20 That motion also indicated that Plaintiff would seek fees-on-

fees,21 which he did in filing for Supplemental Attorneys’ Fees after submission of

his reply brief, requesting an additional $13,800 stemming from counsels’ work

briefing the fee motion.22 In total, Plaintiff seeks an award of $120,877.70 in

attorneys’ fees and expenses. In response, Defendant does not object to the

recovery of $797.70 in expenses.23 However, it argues that the fees requested are

unreasonable.24 Accordingly, the Court will address the reasonableness of

Plaintiff’s requested fees.

                i.    Hourly Rate

           Plaintiff carries the burden of showing that the requested rates are

reasonable. Feliciano v. Wehunt, No. 1:09-cv-03130-JOF, 2010 WL 1565493, at *3



20   ECF 68, at 19.
21   Id.
22   ECF 73.
23   ECF 70, at 1 n.1.
24   ECF 70.
        Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 12 of 28




(N.D. Ga. Apr. 19, 2010). Here, Plaintiff relied on his counsel’s affidavits and other

cases in the Northern District of Georgia to support his assertion that the

$400/hour rate is within the range of the prevailing market rates.25 Furthermore,

the Court notes that Defendant does not object to this rate.26 Based on the evidence

provided by counsel and the Court’s own experience in the relevant legal market,

the Court finds that the hourly rates charged were reasonable.

             ii.     Hours Billed to the Matter

       “The next step in the computation of the lodestar is the ascertainment of

reasonable hours.” Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1301

(11th Cir. 1988). Fee applicants must exercise “billing judgment.” Id. (quoting

Hensley, 461 U.S. 424, 437 (1983)). At the discretion of the district court, “‘excessive,

redundant or otherwise unnecessary hours’ should be excluded from the amount

claimed.” Norman, 836 F.2d at 1301 (quoting Hensley, 461 U.S. at 434). “When a

district court finds the number of hours claimed is unreasonably high, the court

has two choices: it may conduct an hour-by-hour analysis or it may reduce the

requested hours with an across-the-board cut.” Bivins v. Wrap It Up, Inc., 548 F.3d




25   ECF 68, at 8–9; ECF 68-2; ECF 68-3.
26   ECF 70, ¶ 47.
          Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 13 of 28




1348, 1350 (11th Cir. 2008) (citing Loranger v. Stierheim, 10 F.3d 776, 783 (11th Cir.

1994)).

       Objections concerning hours expended by opposing counsel “must be

specific and ‘reasonably precise.’” Am. Civil Liberties Union of Ga. v. Barnes, 168 F.3d

423, 428 (11th Cir. 1999) (quoting Norman, 836 F.2d at 1301). In determining the

reasonability of the hours expended, the district court “may rely on affidavits and

its own knowledge and expertise.” Barnes, 168 F.3d at 428. However, “where

specific objections are made, a court’s order should consist of more than

conclusory statements.” Id.

       Plaintiff’s counsel has requested $96,520 for 241.30 hours worked by

Ms. Martin and $9,760 for 24.40 hours worked by Mr. Martin up to the filing of the

fee motion.27 They also requested $13,800 for 34.50 hours worked by Ms. Martin

on the present motion.28 Counsel have provided detailed billing records of the time

they spent on this matter.29 They have also provided declarations supporting the

billing records.30 Prior to submitting their request, counsel proactively reviewed




27   ECF 68-2, ¶ 28.
28   ECF 73.
29   ECF 68-1.
30   ECF 68-2; ECF 68-3.
           Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 14 of 28




their time and removed any entries they felt were duplicative or not reasonably

necessary.31 Additionally, even though counsel are allowed to bill for

communications with each other, they removed all time from one attorney for such

communications, and they removed all time related to the deposition of a 30(b)(6)

witness that ultimately did not occur.32 These removals resulted in approximately

an $8,000 reduction in fees.33

           Plaintiff’s counsel also attempted to reduce the number of hours billed by

repeatedly offering to go to mediation throughout the case and by offering to settle

the amount of attorneys’ fees and expenses during the mediation.34 Counsel note

that this case presented hotly disputed facts and issues including whether Plaintiff

should be considered an independent contractor or employee, requiring the

application of a multi-part test.35 The litigation was further complicated by the fact

that Defendant had not retained time records for Plaintiff, which forced Plaintiff’s

counsel to recreate Plaintiff’s hours based on limited daily records and his own




31   ECF 68, at 6.
32   Id.
33   Id.
34   ECF 68-2, ¶ 18.
35   Id. ¶ 19.
        Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 15 of 28




testimony.36 The parties engaged in frequent discovery battles which led to two

hearings and multiple teleconferences with the Court.37

       The Court finds that Plaintiff has provided sufficient and persuasive

documentation to support the requested fees. After reviewing counsel’s

declarations and detailed time entries, the Court finds that the hours for which

Plaintiff seeks compensation for counsel’s work on this case are reasonable. This

is especially true given Plaintiff’s repeated offers to mediate that were rejected by

Defendant, causing the ultimately successful mediation to occur only two weeks

prior to the scheduled trial date. Nevertheless, the Court will address Defendant’s

specific objections to the time submissions.

       Strangely, while Mr. Bresenhan’s declaration states that he is not objecting

to any fees incurred by Mr. Martin, as opposed to Ms. Martin,38 Defendant’s

response brief makes no such limitation. Defendant makes two broad objections

to the reasonableness of Plaintiff’s counsels’ hours. First, it argues that this case

should have settled in July 2018 and, therefore, all costs incurred past that date

should be discounted. Second, it argues that Plaintiff only qualifies as a “partially”



36   Id. ¶ 23.
37   ECF 22; ECF 25; ECF 28; ECF 50.
38   ECF 70-1, ¶ 10.
        Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 16 of 28




prevailing party and the awarded fees should be deducted proportional to

Plaintiff’s success. The Court rejects both of these arguments for the reasons

discussed below.

       First, the contention that Plaintiff is at fault for failing to settle this case in

July 2018 is contrary to the parties’ Settlement Agreement and to the facts. As part

of its consideration for entering into the Settlement Agreement, Defendant agreed

to pay “Plaintiff’s counsel for their reasonable fees and expenses.”39 Neither the

Joint Motion for Approval of Settlement and Release nor the Settlement

Agreement itself qualify that the fees and expenses are to be limited to those

incurred prior to July 2018.

       Further,      Defendant   mischaracterizes     the   nature    of   the   parties’

communications in July 2018. Defendant claims that Mr. Bresenhan’s July 16, 2018

email to Ms. Martin constituted “a framework to settle the lawsuit.”40 However,

there is nothing in that email that could be read as providing such a framework.

The email itself states that it is expecting Ms. Martin to send a settlement demand




39   ECF 66-1, ¶ 2(d).
40   ECF 70, ¶ 19.
        Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 17 of 28




before informing her that Defendant has calculated Plaintiff’s overtime wages to

be less than $3,000.41

       The email falls far short from providing the basis for a full settlement offer,

mentioning less than $3,000 in overtime payments and omitting anything about

Plaintiff’s retaliation claim. Yet, Defendant asserts that from this email, Ms. Martin

should have been able to extrapolate that Plaintiff’s “best day would be $3,000 in

unpaid overtime for the two-year period, liquidated damages of $3,000 for the

two-year period, $5,000 in unpaid overtime for the extra third year, liquidated

damages of $5,000 for the extra third year, and $5,000 for any retaliation.”42

Defendant then colloquially refers to this imaginary framework as the “Bresenhan

framework” and claims that Plaintiff should have agreed to it in July 2018 since it

would have provided only $4,000 less than the amount awarded to Plaintiff under

the terms of the Settlement Agreement.43

       Following Mr. Bresenhan’s July email, Ms. Martin had to take an

unexpected medical leave.44 However, when she returned to work in the




41   ECF 70-7.
42   ECF 70, ¶ 56.
43   Id. ¶¶ 56–57.
44   ECF 71, at 4.
           Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 18 of 28




beginning of October 2018, she made a comprehensive settlement demand to

Defendant in an October 4, 2018 email.45 That offer included a calculation of

$26,000 for the overtime claim and $15,000 for the retaliatory charge.46 The email

noted that the attorneys’ fees and costs, which were “relatively low at this point,”

were not included in that total, but that they could discuss those once they were

closer to a resolution.47 Ms. Martin asked for any evidence that disputed the

calculations provided and added: “[A]s we discussed, to the extent that you

believe that mediation would be helpful, we would be open to that.”48 Defendant

never replied to that demand.49 Nor did it reply to Plaintiff’s follow up offers to go

to mediation.50

           Thus, the evidence shows that Defendant did not make a settlement offer in

July 2018, or otherwise provide a settlement framework to Plaintiff. When

presented with an actual settlement offer, Defendant failed to reply. Similarly,

Defendant failed to respond to Plaintiff’s repeated attempts to mediate. As such,



45   ECF 70-9.
46   Id.
47   Id.
48   Id.
49   ECF 71, at 5.
50   Id. at 5–6.
        Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 19 of 28




the Court finds that Defendant, not Plaintiff, prevented the early settlement of this

case, causing the attorneys’ fees to increase over the course of two years’ worth of

litigation.

       The Court also rejects Defendant’s argument that a percentage of the

lodestar amount should be discounted because Plaintiff is only a “partially”

prevailing party.51 “[T]he key question in determining prevailing party status is

whether the party ‘has succeeded on any significant claim affording it some of the

relief sought. . . . [T]he plaintiff must be able to point to a resolution of the dispute

which changes the legal relationship between itself and the defendant.’” McBride

v. Legacy Components, LLC, 778 F. App’x 708, 709–10 (11th Cir. 2019) (quoting Tex.

State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 791–92 (1989)).

Plaintiff’s status as the prevailing party is undeniable as the terms of the

Settlement Agreement expressly award monetary damages to Plaintiff for

overtime and retaliation, the only two counts in the Complaint. Defendant argues,

however, that the fees should be reduced because Plaintiff recovered less than the

amount initially claimed.52




51   ECF 70, ¶¶ 43–45.
52   Id. ¶ 36.
           Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 20 of 28




           Defendant’s citations fail to support such a reduction.53 In Bivins v. Wrap-it-

Up, Inc., the Eleventh Circuit only held that a reduction in the lodestar amount can

be warranted when plaintiff is partially successful in his claims. 548 F.3d 1348, 1352

(11th Cir. 2008). As Plaintiff was successful on all his claims, that holding is

immaterial to this case. In Feidler v. Anglin’s Beach Café, LLC, the other case cited by

Defendant, the Southern District of Florida expressly found that a reduction based

on the difference between the amount initially claimed and the amount ultimately

awarded would be “contrary” to the Eleventh Circuit’s precedent. No. 15-60989-

CIV, 2017 WL 1278632, at *3 (S.D. Fla. Apr. 3, 2017). Additionally, the Eleventh

Circuit and this Court have found that fees do not have to be proportionate to the

damages obtained. P&K Restaurant Enter., LLC v. Jackson, 758 F. App’x 844, 850–51

(11th Cir. 2019) (rejecting the proportionality argument and affirming the award

of $118,894.20 in fees in a $6,308 jury verdict case); see also Cain v. Almeco USA, Inc.,

No. 1:12-CV-3296-TWT, 2014 WL 2158413, at *1 (N.D. Ga. May 23, 2014) (denying

requested reduction where the lodestar amount was “more than ten times that of

[the plaintiff’s] actual and statutory damages”).




53   Id.
           Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 21 of 28




           Having rejected Defendant’s broad objections, the Court now turns to the

twelve specific objections made in Exhibit 29 attached to Defendant’s response.54

Defendant first objects to the 42.25 hours spent on legal research.55 FLSA cases are

highly fact intensive. Therefore, even experienced counsel must engage in legal

research regarding the specific issues raised by a particular case. Here, counsel’s

detailed time entries show specific topics that required research in this case. The

Court finds that counsel’s 42.25 hours of legal research over the course of close to

two years’ worth of litigation was reasonable.

           Defendant objects to 4.45 hours spent reviewing client information.56 The

Court has reviewed the entries and finds that the 4.45 hours spent reviewing

information provided by the client was reasonable. This conclusion is reinforced

by Defendant’s calculation that 1.50 of those hours were spent reviewing the

potential client’s information and information provided from the client’s former

attorney before even taking the case on April 3 and 4, 2018.57 Given that counsel

had to recreate Plaintiff’s work hours based on limited records and Plaintiff’s




54   ECF 70-30.
55   Id. at 3.
56   Id. at 4.
57   Id.
           Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 22 of 28




testimony, the remaining 2.95 hours spent making those calculations appears low

to the Court.

           Defendant objects to 7.30 hours spent researching other companies doing

business as Diligent Delivery Systems (“DDS”).58 Defendant argues that those

other businesses are not relevant because Plaintiff sued only one Defendant, BBB

Logistics. The fact that counsel researched other FLSA cases against DDS is

appropriate given Defendant’s relationship with that entity. As Defendant notes,

the Court previously found those cases to be related and required Defendant to

produce copies of complaints filed against DDS entities between May 16, 2015 and

December 26, 2016.59 Thus, the Court finds the 7.30 hours spent researching similar

cases filed against DDS was reasonable.

           Defendant objects to the alleged duplication of time by counsel in

preparation for the deposition of Plaintiff and Tom Baker.60 The entries show that

Ms. Martin did the preparatory work for the depositions and Mr. Martin handled

the depositions. The Court has reviewed the records and sees no duplication of

effort. Further, the hours charged for working on the depositions were already



58   Id. at 5.
59   Id.
60   Id. at 6–7.
           Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 23 of 28




reduced by Plaintiff’s counsel as they only charged for one attorney’s time when

discussing the depositions with each other.61

           Defendant objects to the 10 hours spent preparing written discovery

objections and responses.62 Defendant alleges that Plaintiff’s counsel should have

spent only two hours preparing the responses to two sets of written discovery.63

The Court has reviewed the time entries and finds them reasonable. Further, based

on its knowledge and experience, the Court finds that ten hours spent responding

to discovery is reasonable.

           Defendant objects to the 23.4 hours spent preparing the Joint Proposed

Pretrial Order.64 As should come as no surprise given the Court’s discussion

above, and made apparent in Defendant’s objection and Plaintiff’s response,

counsel encountered problems working with each other to draft the Joint Proposed

Pretrial Order. This undoubtedly increased the amount of time it took to prepare.65

Regardless, the Court finds that 23.40 hours spent researching, drafting, and

finalizing a joint pretrial order is reasonable.


61   ECF 68-1, at 7, 10.
62   ECF 70-30, at 8.
63   Id.
64   Id. at 9.
65   Id. at 9; ECF 71, at 14.
        Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 24 of 28




        Defendant objects to the 7.60 hours spent preparing for and attending a

conference with Plaintiff to prepare for trial.66 The time entries show that during

the conference, counsel and Plaintiff discussed trial preparation, reviewed

exhibits, testimony, and the Joint Proposed Pretrial Order, and met with a

potential trial witness.67 The Court finds 7.60 hours spent preparing and attending

such a conference with one’s client is reasonable.

        Defendant objects to the 30.80 hours spent preparing for trial.68 The Court

notes that the underlying claims in this case settled during a mediation held two

weeks prior to trial. The fact that Plaintiff’s counsel prepared for trial, in the event

mediation was not successful, is reasonable and justified given Defendant’s refusal

to mediate up until that point and the proximity of the trial date. Further, the Court

has reviewed these time entries and finds them to be reasonable based on its own

knowledge and experience.

        Defendant objects to the 15.30 hours spent preparing for and attending the

February 2020 mediation, five of which were spent at the mediation itself.69




66   ECF 70-30, at 10.
67   ECF 68-1, at 15.
68   ECF 70-30, at 11.
69   Id. at 12.
         Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 25 of 28




Plaintiff’s counsel respond that they prepared a mediation statement and a

detailed legal analysis chart of the more than 30 cases cited by Defendant in its

previous filings.70 The billing records contain detailed descriptions of counsel’s

mediation preparation. After reviewing those entries, the Court finds the hours

expended to be reasonable.

         Defendant objects to the 20.4 hours spent using email throughout the course

of this case.71 Given the length of this case, the Court finds that 20.4 hours spent

using email is reasonable as, upon review of the entries, email appears to be the

main method of communication with Defendant’s counsel and was also heavily

used to communicate with Plaintiff himself and with the Court. Furthermore,

Plaintiff’s counsel have already deducted time spent using email by charging only

for one attorney’s time when Plaintiff’s counsel were communicating with each

other.

         Finally, Defendant objects to all “remaining fees.”72 While this argument is

not entirely clear, Defendant appears to be asserting that the remaining fees should

be deducted because the case should have settled in July 2018. As discussed above,



70   ECF 71, at 15–16.
71   ECF 70-30, at 13–14.
72   Id. at 15.
       Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 26 of 28




Defendant’s emphasis on its July 2018 “settlement offer” is misplaced. The Court

denies Defendant’s request to reduce Plaintiff’s counsels’ fees by $30,000.

             iii.   Supplemental Filing

       Defendant also filed an Objection to Plaintiff’s Supplemental Attorney’s

Fees [ECF 74], in which it argues that Plaintiff should have estimated the

remaining time he would spend on his reply brief when filing his initial motion,

instead of filing the supplement.73 The Court finds this argument without merit.

By filing a supplement related to such fees after completion of the relevant work,

Plaintiff’s counsel were able to provide evidence of their work and the actual hours

expended.

       The Court has reviewed Plaintiff’s counsels’ time entries as well as

Defendant’s objections and finds the hours spent briefing the fee motion were

reasonable. Defendant claims that counsel should have needed only three hours

for legal research and did not need 2.10 hours to review attorney time records.

This ignores the burden a party must meet when attempting to recover fees.

Norman, 836 F.2d at 1301. The original motion contained extensive legal research

supporting the specific time entries charged. Further, the 2.10 hours spent




73   ECF 74, ¶¶ 4–5.
         Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 27 of 28




reviewing all the time entries in an almost two-year long case and removing any

redundant or excessive entries is more than reasonable. Finally, the 15.70 hours

spent preparing a reply brief was plainly warranted here.74 Defendant’s response

was a 43-page brief with more than 750 pages in exhibits. Thus, the 9.60 hours

required for Plaintiff’s counsel to “[c]ontinue reviewing Defendant’s Response to

Plaintiff’s Motion for Attorneys’ Fees, accompanying exhibits, affidavits and

‘Specific Objections,’ emails and correspondence in case and revise . . . .”75 is a

product of Defendant’s counsels’ own excess.

IV.            CONCLUSION

        For the reasons stated above, the Court GRANTS the parties’ Joint Motion

for Approval of Settlement Agreement and Release [ECF 66] and Plaintiff’s Motion

for Attorneys’ Fees and Expenses [ECF 68]. Defendant is ORDERED to pay

Plaintiff a total of $120,877.70 in attorneys’ fees and costs in addition to the other

payments outlined in the parties’ Settlement Agreement.




74    The Court did notice that the April 17, 2020 record reports 2.40 hours in the
      “Description” column but 2.50 hours in the “Time” column. ECF 73, at 4. This
      appears to be an innocuous error as the 15.70 total hours reported is only
      attainable when attributing 2.40 hours to the April 17 entry. Accordingly, the
      overall hours charged is either correct or 0.1 less than the actual hours spent
      working on the brief.
75    ECF 73, at 4.
      Case 1:18-cv-02071-SDG Document 76 Filed 05/20/20 Page 28 of 28




      The Settlement Agreement is APPROVED. As such, the following

miscellaneous motions pending before the Court are DENIED AS MOOT:

Plaintiff’s Motions In Limine [ECF 47]; Plaintiff’s Proposed Voir Dire and Motion

for Sanctions [ECF 49]; and Plaintiff’s motion to show cause [ECF 61]. Further, for

the reasons discussed herein the Clerk is DIRECTED to STRIKE Defendant’s

Objections re Reply Brief [ECF 72]. The case is DISMISSED WITH PREJUDICE

and the Clerk is DIRECTED to close the case.

      SO ORDERED this the 20th day of May 2020.




                                                     Steven D. Grimberg
                                               United States District Court Judge
